United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Ridgeville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1569
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from the February 20, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her traumatic injury claim,
and a April 1, 2010 nonmerit decision denying her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a traumatic injury to her left foot on December 2, 2008; and (2) whether the Office
properly refused to reopen appellant’s case for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On December 30, 2008 appellant, a 44-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained a stress fracture to her left foot at work on December 2, 2008.

She stated that the injury resulted from favoring her left leg and foot over her right leg and foot
since August 30, 2007.1
Appellant submitted a December 2, 2008 hospital note from Dr. Patrick Fairley, Boardcertified in the field of emergency medicine, who diagnosed ankle sprain and foot strain. She
also submitted semi-legible December 2, 2008 emergency room notes signed by M. Jajala, a
registered nurse. The record contains December 2, 2008 reports of x-rays of the left ankle and
the left foot.
In a letter dated January 20, 2009, the Office informed appellant that the information and
evidence submitted was insufficient to establish her claim. The facts of injury were not clear and
she failed to provide a physician’s opinion addressing how her diagnosis resulted from
employment factors. It advised appellant to clarify whether a specific incident occurred on
December 2, 2008 which resulted in her left foot fracture and, if so, to describe the
circumstances surrounding that incident. Appellant was asked to clarify whether she claimed
that favoring her left leg over her right leg was done to her accepted right knee injury under
claim number xxxxxx541 and, if so, to describe in more detail how she favored her left leg. If,
on the other hand, she claimed that her work duties over time caused her left foot condition, she
was asked to describe the specific work duties she believed led to her condition, how many days
a week she performed them and how many hours a day. The Office also requested a detailed
report from appellant’s treating physician which included a history of how her injury/condition
occurred, a diagnosis and an opinion on how the condition is causally related to the claimed
injury. The letter informed her that, if she failed to respond to the Office’s request within 30
days, a decision would be made based upon the current evidence of record.
In a December 12, 2008 report, Dr. William R. Bohl, a Board-certified orthopedic
surgeon, advised that appellant was six weeks status post right carpal tunnel release. She told
him that “the sprain in her foot that [he] saw her for last time turned out to be a fracture.”
Dr. Bohl noted that the original x-ray had not revealed any fracture.
By decision dated February 20, 2009, the Office denied the claim on the grounds that fact
of injury could not be established. It found that appellant failed to provide details regarding a
specific traumatic incident occurring on December 2, 2008 that would be competent to cause an
injury, details of work activities responsible for her foot condition, or to detail activities which
could be construed as a consequence of her accepted right knee injury. The Office was unable to
ascertain whether she was claiming a traumatic, occupational or consequential injury.
On January 19, 2010 appellant requested reconsideration. In support of her request, she
submitted records from Dr. Richard E. Hammond, a podiatrist, for the period December 9, 2008
through January 14, 2009. Dr. Hammond diagnosed stress fracture of the left metatarsal, noting
that “the problem is associated with no known injury.” In January 13, 2009 notes, he stated that
1

The Office accepted appellant’s September 10, 2007 traumatic injury claim for a tear of the right anterior
cruciate ligament, right knee sprain, abrasion and contusion (File No. xxxxxx541). Other claims filed by her include
a September 4, 2003 traumatic injury claim (File No. xxxxxx659), which was accepted for open wound of the hip
and thigh; a September 10, 2008 occupational disease claim (File No xxxxxx504), which was accepted for right
lateral epicondylitis and bilateral carpal tunnel syndrome (CTS); and an October 2008 occupational disease claim
(File No. xxxxxx939), which was accepted for bilateral CTS and right lateral epicondylitis.

2

appellant seemed determined “to get the left foot stress fracture included in her [workers’
compensation] claim for her right knee.” On January 14, 2009 Dr. Hammond stated that “it is
thought that the stress fracture is secondary to compensation for a right knee problem consisting
of chondromalacia which is an industrial injury.”
In a decision dated April 1, 2010, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant further
merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
When an employee claims that she sustained a traumatic injury in the performance of
duty, she must establish the “fact of injury,” namely, she must submit sufficient evidence to
establish that she experienced a specific event, incident or exposure occurring at the time, place
and in the manner alleged, and that such event, incident or exposure caused an injury.5
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements. The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.6
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to establish the fact of injury. Therefore, appellant
did not meet her burden of proof to establish that she sustained a traumatic injury on
December 2, 2008.

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

5

See Paul Foster, 56 ECAB 208 (2004); see also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002); 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(ee).
6

See Betty J. Smith, supra note 5.

3

Appellant’s CA-1 form contains inconsistent allegations which create doubt as to whether
she is making a claim for a traumatic injury, which occurred on a specific date, or a claim for an
occupational disease or consequential injury, which occurred over a longer period of time. She
stated that she sustained a stress fracture of the left foot on December 2, 2008. Appellant also
indicated, however, that she favored her left leg and foot over her right side since August 30,
2007 and the “stress fracture happened as cause of that.” In either event, she provided no
detailed account of the alleged injury or supporting evidence, such as witness statements.
Appellant presented no evidence regarding the specific mechanism of injury, as required in a
claim for traumatic injury, or alleged that she experienced a specific event, incident or exposure
at a definite time, place and manner.7 Her vague recitation of the facts does not support her
allegation that a specific event occurred which caused an injury.8 Appellant did not provide
information as to those employment activities she believed competent to cause a stress fracture,
or details as to how she favored her left leg and foot, or how this activity caused a stress fracture
on December 2, 2008.
The Office informed appellant that the information initially provided was insufficient to
establish her claim and to provide factual details which would clarify the nature of her claim.
Appellant was asked to respond to specific questions designed to address whether she was
claiming a traumatic injury, occupational disease or consequential injury, and to assist the Office
in determining the sufficiency of her claim. Subsequent to the January 20, 2009 development
letter, she submitted a December 12, 2008 progress report from Dr. Bohl, which did not address
when or how she sustained a left foot fracture. Appellant provided no response, however, to the
Office’s request for information regarding the circumstances of her injury or the nature of her
claim.
The contemporaneous medical evidence of record is insufficient to establish appellant’s
claim. The record contains December 2, 2008 notes from Dr. Fairley, who diagnosed ankle
sprain and foot strain, December 2, 2008 emergency room notes from M. Jajala, a registered
nurse, and December 2, 2008 x-ray reports. None of these reports contained a detailed history of
injury, describing the time, place and the manner in which the alleged injury occurred, nor do
they identify a specific causative event. Therefore, they are insufficient to establish that the
incident occurred as alleged.
In Tracey P. Spillane,9 an employee filed a claim alleging that she sustained an allergic
reaction at work. However, she did not clearly identify the aspect of her employment which she
believed caused the claimed condition, but only made vague references to “possibly having a
reaction to magazines or latex gloves.” The Board held that the employee did not adequately
specify the employment factors which caused her need for medical treatment, or specify details
such as the extent and duration of exposure to any given employment factors. The medical
record reflected that she did not clearly report to her physicians that she felt her claimed
condition was due to a specific and identifiable employment factor. In this case, appellant’s
allegations are similarly vague and do not relate with specificity the cause of the injury or how
she injured her left foot while performing her duties on December 2, 2008. She did not address
7

See Betty J. Smith, supra note 6; see also Tracey P. Spillane, supra note 5.

8

See Dennis M. Mascarena, supra note 9.

9

See Tracey P. Spillane, supra note 5.

4

the immediate consequence of the injury, such as whether she experienced immediate pain, or
what actions she took immediately following the alleged incident (e.g., whether she fell,
stumbled or had to sit down.)
Appellant did not establish that she actually experienced an employment incident at the
time, place and in the manner alleged, or that the alleged incident caused an injury. As she has
not met her burden of proof to establish the fact of injury, it is not necessary to discuss the
probative value of the medical reports.10
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act11 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”12
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.13
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.14 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.15
ANALYSIS -- ISSUE 2
Appellant’s January 19, 2010 request for reconsideration neither alleged, nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Consequently, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(2).
Appellant also failed to submit relevant and pertinent new evidence not previously
considered by the Office which denied her claim on the grounds that she failed to sufficiently
allege, or provide evidence to establish that she actually experienced a specific incident on
10

See Tracey P. Spillane, supra note 5.

11

5 U.S.C. § 8101 et seq.

12

20 C.F.R. § 10.605.

13

Id. at § 10.606.

14

Donna L. Shahin, 55 ECAB 192 (2003).

15

20 C.F.R. § 10.608.

5

December 2, 2008 that caused an injury. The Office’s February 20, 2009 merit decision,
therefore, turned on a factual issue. When appellant requested reconsideration, she did not
submit a narrative statement addressing the circumstances surrounding the alleged incident. She
did not clarify the mechanics of the alleged injury or the nature of her claim. Rather, appellant
submitted medical notes and reports, which did not address the issue decided by the Office in its
February 20, 2009 decision, namely, whether she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. Therefore, they are irrelevant to
the issue at hand not constitute a basis for reopening the case for a merit review.16
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied her request for reconsideration.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury to her left foot in the performance of duty on December 2, 2008.
The Board further finds that the Office properly refused to reopen her claim for merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 1, 2010 and February 20, 2009 are affirmed.
Issued: April 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

D. Wayne Avila, 57 ECAB 642 (2006).

6

